Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-18 and 21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kuo et al. (US Patent No. 7802997 B2 and Kuo hereinafter)
Regarding Claim 17, Kuo discloses (figs. 3-6)  a wireless transmitting device, comprising: a base (3) comprising a main body and an extending portion (31) connected with the main body, wherein the main body has a cavity (311); a supporting member (32) engaged with the extending portion; 
a circuit module (4) partially accommodated in the cavity and disposed between the extending portion and the supporting member (fig.5); and
 a casing (2) connecting with the extending portion or the supporting member to cover the extending portion, the circuit module and the supporting member.  



Regarding Claim 18, Kuo discloses (figs. 3-6) the wireless transmitting device according to claim 17, wherein the supporting member comprises a first part (P1), a second part (P2), and a third part (P3) connected between the first and the second parts, and the supporting member is disposed at a position corresponding to three connecting edges of the circuit module (fig.3).  

    PNG
    media_image1.png
    546
    571
    media_image1.png
    Greyscale

Regarding Claim 21, Kuo discloses (figs. 3-6) the wireless transmitting device according to claim 17, wherein a length of the supporting member extended from the main body is greater than a length of the extending portion extended from the main body (see fig.3).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al  in view of Wang et al (US Patent No. 7946857 B2 and Wang hereinafter)
Regarding Claim 1, Kuo discloses (figs. 3-6) a wireless transmitting device, comprising: a base (3) comprising a main body (main body of 3) and an extending portion (31) integrally connected with the main body, wherein the main body has a cavity (311); a supporting member (32) engaged with the extending portion; a circuit module (4) partially accommodated in the cavity and propped against the supporting member (fig.5); and a casing (2) connecting with the extending portion or the supporting member and covering the extending portion, the circuit module and the supporting member (fig.5).  
Kuo does not explicitly disclose a base comprising two ribs respectively protrude from an inner surface of the main body; and wherein a portion of the circuit module disposed in the cavity is positioned between the ribs. 
However, Wang teaches (figs. 1A-2C) a base comprising two ribs (43, 43’ and fig. 1B) respectively protrude from an inner surface of the main body (40); and wherein a portion of the circuit module (20) disposed in the cavity (41) is positioned between the ribs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine two ribs protrude from an inner surface of the main body of Wang to device of Kuo in order to provide guiding slot to form a channel for the corresponding guiding blocks of the support members to slide in.
  
Regarding Claim 2, Kuo/Wang discloses the wireless transmitting device according to claim 1. Kuo discloses (figs. 3-6) wherein the casing has a protruding portion (211) inserted into the cavity and engaged with the main body, and the protruding portion is located on an opposite side of the extending portion of the base (fig.3).  

Regarding Claim 3, Kuo/Wang discloses the wireless transmitting device according to claim 1. Kuo discloses (figs. 3-6) wherein the supporting member is provided with a rounded edge, a chamfer edge, or a beveled edge (fig.5).  

Regarding Claim 4, Kuo/Wang discloses the wireless transmitting device according to claim 1. Kuo discloses (figs. 3-6) wherein the extending portion has two limiting structures paired with two connection portions (311) of the supporting member respectively (see fig. 3).  

Regarding Claim 5, Kuo/Wang discloses the wireless transmitting device according to claim 4. Kuo discloses (figs. 3-6) wherein at least one of the two connection portions has a curved surface or an inclined surface (see fig. 3).

Regarding Claim 10, Kuo/Wang discloses the wireless transmitting device according to claim 1. Kuo discloses (figs. 3-6)  wherein the supporting member comprises a positioning rib (recessed rib of 32) protruding inwards and defining an opening, and the circuit module is arranged corresponding to the positioning rib.  

Regarding Claim 11, Kuo/Wang discloses a wireless transmitting device according to claim 1. Kuo further teaches (figs. 3-6) a wireless input system, comprising: a wireless device, wherein the wireless device is one of a wireless input device (USB connector), a wireless audio device and a wireless router device, and wherein the wireless transmitting device is paired with the wireless device (col 2, lines 40-47).  

Regarding Claim 12, Kuo discloses (figs. 3-6) an assembly method of a wireless transmitting device, comprising: providing a base (3) comprising a main body (main body of 3) and an extending portion (32)  integrally connected with the main body, wherein the main body has a cavity (311), and the extending portion has a limiting structure (34); inserting a circuit module (4) partially into the cavity; connecting a supporting member (32) with the extending portion of the base, wherein a connection portion (connection point of 32 with element 34) of the supporting member is engaged with the limiting structure; and connecting a casing (2) with the extending portion or the supporting member to cover the extending portion, the circuit module and the supporting member (fig.5).  
Kuo does not explicitly disclose a base comprising two ribs respectively protrude from an inner surface of the main body; and wherein a portion of the circuit module disposed in the cavity is positioned between the ribs. 
However, Wang teaches (figs. 1A-2C) a base comprising two ribs (43, 43’ and fig. 1B) respectively protrude from an inner surface of the main body (40); and wherein a portion of the circuit module (20) disposed in the cavity (41) is positioned between the ribs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine two ribs protrude from an inner surface of the main body of Wang to device of Kuo in order to provide guiding slot to form a channel for the corresponding guiding blocks of the support members to slide in.

Regarding Claim 13, Kuo/Wang discloses the assembly method according to claim 12. Kuo further teaches (figs. 3-6) wherein the casing has a protruding portion (211) inserted into the cavity and propped against an inner surface of the main body (fig.5).



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al in view of Wang et al

Regarding Claim 7, Kuo/Wang discloses the wireless transmitting device according to claim 1. Kuo discloses (figs. 3-6) wherein a ratio of a thickness (U, see annotated fig below) of the supporting member to a thickness (T) of the wireless transmitting device except the ratio ranges from 40% to 60% at a position corresponding to an interface connector of the wireless transmitting device.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to improve structure for a USB blue-tooth wireless connector, since it has been held that discovering an optimum value of a result effective variable involves only routine Skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 

    PNG
    media_image2.png
    326
    629
    media_image2.png
    Greyscale




Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al in view of Wang et al and in view of Yamanaka et al (US Patent No. 10811805 B2 and Yamanaka hereinafter)
Regarding Claim 8, Kuo/Wang discloses the wireless transmitting device according to claim 1. Kuo/Wang does not explicitly disclose wherein the extending portion has at least one first positioning structure arranged on a top of the extending portion, and the casing has at least one first fastener engaged with the first positioning structure. However, Yamanaka teaches (figs. 1-3) wherein the extending portion has at least one first positioning structure (33b) arranged on a top of the extending portion, and the casing (4) has at least one first fastener engaged with the first positioning structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine at least one first positioning structure of Yamanaka to device of Kuo/Wang in order to provide a mechanism engageable for holding the casing with the base.

Regarding Claim 9, Kuo/Wang discloses the wireless transmitting device according to claim 1. Kuo/Wang does not explicitly disclose wherein the supporting member has at least one second positioning structure arranged on a bottom of the supporting member, and the casing or the base has at least one second fastener engaged with the second positioning structure. However, Yamanaka teaches (figs. 1-3) wherein the supporting member has at least one second positioning structure (39g) arranged on a bottom of the supporting member (39), and the casing or the base (6) has at least one second fastener (64) engaged with the second positioning structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine at least one second positioning structure of Yamanaka to device of Kuo/Wang in order to provide a mechanism engageable for holding the casing with the base.

Regarding Claim 15, Kuo/Wang discloses the assembly method according to claim 12. Kuo/Wang does not explicitly disclose wherein the extending portion has at least one first positioning structure arranged on a top of the extending portion, and the casing has at least one first fastener engaged with the first positioning structure. However, Yamanaka teaches (figs. 1-3) wherein the extending portion has at least one first positioning structure (33b) arranged on a top of the extending portion, and the casing (4) has at least one first fastener engaged with the first positioning structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine at least one first positioning structure of Yamanaka to the assembly method of Kuo/Wang in order to provide a mechanism engageable for holding the casing with the base.

Regarding Claim 16, Kuo/Wang discloses the assembly method according to claim 12. Kuo/Wang does not explicitly disclose wherein the supporting member has at least one second positioning structure arranged on a bottom of the supporting member, and the casing or the base has at least one second fastener engaged with the second positioning structure. However, Yamanaka teaches (figs. 1-3) wherein the supporting member has at least one second positioning structure (39g) arranged on a bottom of the supporting member (39), and the casing or the base (6) has at least one second fastener (64) engaged with the second positioning structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine at least one second positioning structure of Yamanaka to the assembly method of Kuo/Wang in order to provide a mechanism engageable for holding the casing with the base.

Claims 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al  in view of Bethurum et al (US Patent No. 5477426 A and Bethurum hereinafter)
Regarding Claim 19, Kuo discloses the wireless transmitting device according to claim 18.  Kuo does not explicitly disclose wherein the first part and the second part of the supporting member arc respectively provided with a first connection portion and a second connection portion to be engaged with the extending portion on a side of the circuit module. However, Bethurum teaches (figs. 1-6) wherein the first part and the second part of the supporting member arc (74. 76) respectively provided with a first connection portion and a second connection portion to be engaged with the extending portion (70, 72) on a side of the circuit module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first part and the second part of the supporting member arc of Bethurum to the devi ce of Kuo in order to provide a mechanism engageable for holding the support member with the base.

Regarding Claim 20, Kuo discloses the wireless transmitting device according to claim 17.  Kuo does not explicitly disclose wherein the supporting member adjacent to the main body has a notch facing the cavity.  However, Bethurum teaches (figs. 1-6) wherein the supporting member adjacent to the main body has a notch (64) facing the cavity (62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the notch of the supporting member arc of Bethurum to the device of Kuo in order to provide a firm holding the support member with the base.

Regarding Claim 22, Kuo discloses the wireless transmitting device according to claim 17.  Kuo does not explicitly disclose wherein the supporting member is provided with a connection portion engaged with a recess of the extending portion on a side corresponding to the main body. However, Bethurum teaches (figs. 1-6) wherein the supporting member is provided with a connection portion (12) engaged with a recess of the extending portion (recess next to 70) on a side corresponding to the main body (fig.1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a connection portion engaged with a recess of the extending portion on a side corresponding to the main body of Bethurum to the device of Kuo in order to provide a firm holding the support member with the base.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-13 and 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841